DETAILED ACTION
Response to Amendment
1.	Applicant’s amendments to the drawings, specification, and claims 9 and 12 have overcome every objection and 35 U.S.C. 112 rejection previously set forth against the drawings, specification, and the recited claims in the Non-Final Office Action mailed 11/23/2021. 
Response to Arguments
2.	All arguments considered were filed 05/23/2022.
Applicant’s arguments, see pg. 9, with respect to objections to the drawings have been fully considered and are persuasive.  The objections to the drawings have been withdrawn. 
Applicant’s arguments, see pg. 9, with respect to objections to the specification have been fully considered and are persuasive.  The objections to the specification have been withdrawn. 
Applicant’s arguments, see pg. 9-11, with respect to the rejections of claims 1-13 under 35 U.S.C. 112(b) have been fully considered and are persuasive.  The 35 U.S.C. 112(b) rejections of claims 1-13 have been withdrawn. 
Applicant’s arguments, see pgs. 11-12, with respect to the 35 U.S.C. 103 rejections of claims 1-13 have been fully considered and are persuasive.  The 35 U.S.C. 103 rejections of claims 1-13 have been withdrawn. 
REASONS FOR ALLOWANCE
Claim(s) 1-13 is/are allowed. 
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, Wisman (US 20200094025 A1) in view of Rogers et al. (US 20040087913 A1), further in view of Fitterer et al. (US 20160213882 A1) discloses a catheterization system comprising a housing, a needle, a catheter, and a dilator, wherein the housing is configured to house the needle and the dilator, wherein a distal end of the dilator includes a portion with an increased diameter relative to a shaft of the dilator, wherein the diameter of the portion increase from a first diameter to a second diameter, and wherein the housing is further configured to be releasably connected to the catheter. However, Rogers as modified fails to disclose the housing is configured to house both the needle and the dilator simultaneously. The prior art of record, either alone or in combination, fails to disclose or render obvious a housing configured to house both the needle and the dilator simultaneously. 
By dependence from claim 1, claims 2-12 are allowable. 
Regarding claim 13, Wisman in view of Mancini (US 5176659 A) discloses a method of using a catheterization system comprising a housing, a needle, a catheter, and a dilator, the method comprising placing the housing adjacent a skin surface of a patient, piercing the skin of the patient with a sharp distal tip of the needle such that the sharp distal tip is located within a lumen in the body of the patient, advancing the catheter into the body lumen, 10retracting the needle from the body lumen, inserting the dilator into the catheter such that the diameter of the catheter is increased, retracting the dilator from the catheter, and separating the housing from the catheter. However, Wisman in view of Mancini fails to disclose the housing being configured to house both the needle and the dilator simultaneously, advancing the needle out from a distal end of the housing while the dilator is retracted within the housing, and advancing the dilator from the distal end of the housing while the needle is retracted within the housing prior to inserting the dilator into the catheter. The prior art of record, either alone or in combination, fails to disclose or render obvious the method described in claim 13 wherein the housing is configured to house both the needle and the dilator simultaneously, advancing the needle out from a distal end of the housing while the dilator is retracted within the housing, and advancing the dilator from the distal end of the housing while the needle is retracted within the housing prior to inserting the dilator into the catheter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHOEBE ANNE STATON whose telephone number is (571)272-7669. The examiner can normally be reached M-R, 7:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/P.A.S./Examiner, Art Unit 3783                                                                                                                                                                                                        /BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783